Determination of respondents, dated September 14, 2001, which, after an administrative hearing, found petitioner guilty of speeding in violation of Vehicle and Trafile Law § 1180 (d) and following too closely behind another vehicle in violation of Vehicle and Traffic Law § 1129 (a), unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Walter Tolub, JJ, entered on or about May 8, 2002), dismissed, with costs.
The testimony of the officer who stopped petitioner for speeding as to his expertise in visually assessing vehicle speeds and as to his observations respecting the speed of petitioner’s vehicle and its manner of operation just prior to the stop, constituted substantial evidence in support of the traffic infractions petitioner was found to have committed (see People v Olsen, 22 NY2d 230, 231 [1968]; Matter of DeOliveira v New York State Dept. of Motor Vehs., 271 AD2d 607 [2000]). Concur — Buckley, P.J., Nardelli, Sullivan, Williams and Lerner, JJ.